Citation Nr: 1545816	
Decision Date: 10/28/15    Archive Date: 11/02/15

DOCKET NO.  09-24 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1. Entitlement to service connection for post-traumatic stress disorder (PTSD).

2. Entitlement to a temporary 100 percent evaluation under 38 C.F.R. § 4.29, based on hospitalization for a PTSD program from August 23, 2006 to October 3, 2006.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Moshiashwili, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1990 to August 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

In November 2012, the Board remanded this case for further development.  The case has returned to the Board for appellate review.

The Veteran was separately denied service connection for psychiatric disability other than PTSD in May 2009.  Because he did not perfect an appeal of this decision, that issue will not be construed as a component of this appeal for service connection for PTSD.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran claims service connection for PTSD, as well as a temporary 100 percent disability rating based on hospitalization for a PTSD program from August 23, 2006 to October 3, 2006.

The evidence in this case is somewhat confusing as to whether PTSD is an appropriate diagnosis for the Veteran's symptoms.  It is seen in some records, but when the Veteran was specifically examined in connection with his claim in 2007 and 2009, the diagnosis was not made.  In part, because of this, the Board remanded the case in 2012 to have the Veteran undergo another examination.  As it happens, the Veteran did not report for this examination, which would then typically require the case be judged on the current record under 38 C.F.R. § 3.655.  However, the Board also observes that the complete records from the Veteran's August 2006 to October 2006 in-patient stay (which appears to have been a PTSD residential rehabilitation program), have not been associated with the file.  As these documents are considered constructively part of the record, they should be sought.  

In addition, the Veteran subsequently identified another PTSD related in-patient stay as occurring between November 2008 and December 2008.  Records from this in-patient stay also do not appear to be associated with the file.  He also identified records of relevant VA treatment as occurring in 1996.  These records should be sought as well.  

Lastly, as this case is being remanded to obtain additional documentary evidence, the Veteran should be given another opportunity to report for a VA examination.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran and ask that he clarify the time and place of any PTSD treatment in 1996, referenced on his July 2009, VA Form 9 and to identify any other outstanding VA and non-VA records pertaining to the diagnosis and treatment of his PTSD that are not already of record.  The RO should take appropriate measures to request copies of any outstanding records of pertinent VA or private medical treatment, and associate them with the claims file.  Any negative response should be in writing and associated with the claims file.

Specifically, copies of any records from the Veteran's Lexington, VAMC treatment in 1996, as well as from his in-patient stay from August 23 to October 3, 2006, and the records from any in-patient stay between November 7, 2008 and December 2, 2008, should be sought.  

2.  Provide the veteran with an appropriate VA examination to ascertain whether he has PTSD, and if so, its relationship with service.  The claims file should be made available to and reviewed by the examiner.  Any necessary tests should be conducted.

3.  Then readjudicate the appeal.  If the claim remains denied, issue a supplemental statement of the case to the appellant and his representative and provide an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



